Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Please change “needle plug is configure” in [0037] to read “needle plug is configured”
Please change “internal chamber 234 may retains plug material” in [0055] to read “internal chamber 234 may retain plug material”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollister (US 5232454 A) and in view of Lum (US 20110224611 A1).
Regarding Claim 1, Hollister discloses an arterial syringe assembly (Col. 1 lines 5-13, hypodermic needles and more particularly to a safety device for housing a hypodermic needle) comprising:
a housing comprising (Col. 5 lines 39-42, base 2) a proximal end (Col. 5 lines 43-51, second section 2b),  a distal end (Col. 5 lines 43-51, first section 2a), and a hinge (Col. 5 liens 43-51, living hinge 12), the proximal end of the housing is configured to couple with a distal end of a syringe barrel (Col. 10 line 58 – Col. 11 line 6, the mating of section 2b to male luer 74 of luer lock type syringe 72 which has an internally threaded collar 76 surrounding its male luer (ejection end) 74), and the distal end of the housing is configured to couple with a needle (Col. 10 line 58 – Col. 11 line 6, mating of hub 66 of needle assembly 64 to section 2a of base 2);
a needle cover (Col. 5 lines 43-51, housing 14) coupled with the housing at the hinge (Col. 5 lines 43-51, connected to distal end 10 of shoulder member 8, by a living hinge 12, is a housing 14) and being configured to rotate about the hinge to position the needle cover relative to the needle and to rotate to an orientation that is axially aligned with the needle (Col. 6 lines 36-42, By connecting housing 14 via living hinge 12 to shoulder member 8, housing 14 is pivotable about distal end 10 of shoulder member 8, such that it comes into an alignment position about the longitudinal axis of the cannula (which also happens to be the longitudinal axis of base 2) of a needle assembly)such that the needle is received within the needle cover (Col. 6 lines 55-66, housing 14 is pivoted to encircle the needle);
Col. 7 lines 31-36, elastomer 37) coupled to the needle cover at a distal end of the needle cover (Col. 7 lines 31-36, elastomer 37 adapted to end cap section 29) and comprising a plug material (Col. 6 lines 29-35, may be, for example, a malleable elastomer, a piece of rubber or some other suitable material which can sealingly secure and firmly grip some sharp instrument penetrating therein), the needle plug being configured to slide axially relative to the needle to advance proximally when the needle cover is axially aligned with the needle such that a tip of the needle extends within the plug material (Col 6 lines 21-28, other shapes may also be used as long as compressible section 27 is retractable so that the distance separating main body section 25 and end cap section 29, (i.e. the distance from partition 31 to edge 33) may be reduced); and
However, Hollister is silent on the device comprising a hydrophobic filter positioned within the syringe barrel configured to evacuate air through a proximal end of the syringe barrel after the tip of the needle extends within the plug material.
	Lum teaches a medical syringe ([0002], medical device for use with containers capable of evacuating air trapped within the container while filling the container with liquid) comprising a hydrophobic filter ([0127], hydrophobic filter 190) positioned within a syringe barrel (See Fig. 11, hydrophobic filter 190 is positioned within syringe barrel 110) configured to evacuate air through a proximal end of the syringe barrel ([0154], porous portion 190 of the stopper permits air present within the chamber 118 and/or tip 120 to permeate therethrough into the stopper cavity 166 of the stopper) when a force is applied to the syringe ([0155], The movement of the plunger rod 140 and stopper 160 in the proximal direction creates a vacuum within the chamber 118. The air drawn into the chamber 118 rises above the liquid toward the stopper 160 and permeates through the porous portion 190 into the stopper cavity 166 of the stopper). It would have been obvious to one having ordinary skill in the art to modify the needle with cover and plug as disclosed by Hollister to include the hydrophobic filter in the proximal end of the syringe barrel as taught by Lum to evacuate air from the syringe without having to Lum [0005]). Including the filter in the syringe barrel increases ease of use by reducing the amount of separate device required by the user. It would have been obvious to one having ordinary skill in the art that applying the known technique of filtering air out the proximal end of a barrel as taught by Lum to the needle system with a plug stopper as taught by Hollister would yield the predictable result of being able to filter out air while the stopper is being depressed into the plug. 
	Regarding Claim 2, modified Hollister teaches the arterial syringe assembly of claim 1 as described above, and Lum further teaches a plunger ([00139], the stopper 160) residing within the syringe barrel (See Fig. 8, Plunger rod 140 with stopper 160 located within syringe barrel 110), wherein the plunger is movable along a central axis of the syringe barrel ([0155], application of a proximally directed force to the plunger rod 140 during a normal aspiration step causes the plunger rod 140 and stopper 160 to move together in the proximal direction. One of ordinary skill would recognize that syringe use in this manner would result in the plunger moving along the central axis), and wherein the hydrophobic filter is coupled with a distal end of the plunger ([0139], stopper 160 includes a porous portion 190 and the proximal end 169).
	Regarding Claim 3, modified Hollister teaches the arterial syringe assembly of claim 1 as described above, and Lum further teaches wherein the hydrophobic filter is configured to evacuate air from the syringe barrel ([0156], the liquid forms a column that approaches the porous portion 190 until the air is evacuated from the chamber 118 into the stopper cavity 166 and no air remains in the chamber 118) while impeding transmission of fluid past the hydrophobic filter ([0156], porous portion 190 prevents the liquid from permeating through the porous portion into the stopper cavity 166).
	Regarding Claim 4, modified Hollister teaches the arterial syringe assembly of claim 1 as described above, and Hollister further discloses wherein said arterial syringe assembly is configured to be operated single-handedly by a caregiver to draw fluid from an artery of a patient and, after drawing the fluid, to seal the needle within the needle cover and the needle plug (Col. 10 lines 36-41, As is apparent, the adapter of the present invention is meant for one-handed operation, insofar as the user only needs to first urge housing 14 against an immobile object to pivot about base 2 to envelop the needle and then urge tip 30 of housing 14 against possibly the same immobile object to sealingly secure the tip of the needle).
Regarding Claim 5, modified Hollister teaches the arterial syringe assembly of claim 1, and Hollister further discloses wherein the needle cover is further configured to rotate about the hinge to at least 45 degrees away from the needle, such that the needle may be injected into a patient without interference from the needle cover (See Fig. 2A, hinge 12 positioned plug 30 more than 45 degrees from the axis that the needle is aligned with through bore 54. See annotated Fig. 2A below, angle A is greater than 45 degrees).
Annotated Fig. 2A:

    PNG
    media_image1.png
    701
    615
    media_image1.png
    Greyscale

Regarding Clam 7, modified Hollister teaches the arterial syringe assembly of claim 1 as described above, and Hollister further discloses wherein the needle plug is configured to slide axially relative to the needle cover to advance proximally within the needle cover when the needle cover is axially aligned with the needle such that a tip of the needle extends within the plug material (See Fig. 1C, needle 68 is axially aligned with main body 25 of housing. The compressible section 27 allows the plug 37 to slide axially relative to the main body 25 in the proximal direction towards the main body 25).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hollister (US 5232454 A) and Lum (US 20110224611 A1) as applied to claim 1 above, and further in view of Barron (US 20120065587 A1).
Regarding Claim 6, modified Hollister teaches the arterial syringe assembly of claim 1 as described above.
However, modified Hollister does not teach wherein the plug material comprises clay. Barron teaches a safety needle set comprising a plug ([0039], plug 182) wherein the plug material is clay ([0040], appreciated that the absorption plug can include a variety of size, type, and material configurations including clays). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug disclosed by Hollister to be a clay as taught by Barron to capture excess fluid and vapor (Barron [0040]). Preventing leakage of excess liquid or vapor is desirable in a medical device to prevent contamination of the sample or the surrounding area by forming an air tight seal.
Claims 8-10, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1) and in view of Lum (US 20110224611 A1).
Regarding Claim 8, Harms discloses an arterial syringe assembly ([0002], hinged cap devices for use with hypodermic needles) comprising:
a housing ([0028], needle hub 114b) comprising a proximal end ([0028], threaded collar 114a), a distal end ([0028 integral coaxial cylindrical needle hub 114c), and a hinge ([0036], hinge 124), the proximal end of the housing is configured to couple with a distal end of a syringe barrel ([0028], needle hub 114b which is attached to a male luer tip (not shown) of syringe barrel 106, which is surrounded by a threaded collar 114a, as is well known in the art), and the distal end of the housing is configured to [0028], needle hub 114c extends distally from needle hub 114b for securing needle 112 to the needle hub 114b);
a needle cover ([0029], cap 118) coupled with the housing at the hinge ([0036], needle hub 114c is connected to shield 104 using a coupling member 122, which has a living hinge 124) and being configured to rotate about the hinge ([0036], Living hinge 124 allows rotation of cap 118 relative to base 114) to position the needle cover relative to the needle ([0036], shield 104 is configured to pivot (rotate) about hinge mechanism 124 to move away from needle 112) and to rotate to an orientation that is axially aligned with the needle such that the needle is received within the needle cover ([0036], shield 104 may be pivoted, again along the direction indicated by arrow 126, to substantially envelop needle 112 within recessed space 208);
a needle plug ([0038], plug 120) coupled to the needle cover at a distal end of the needle cover ([0038], cap 118 is generally configured to receive plug 120 (at a distal end in Fig. 2A) in a telescoping arrangement through passageway 202a) and on an outer surface of the needle cover (See Fig. 2A, plug 120 extends outside the housing), the needle plug comprising a plug material ([0039], Plug 120 may be made of any suitable material, such as hard plastic, that is substantially impervious to penetration by sharp objects), and the needle plug being configured to slide along the outer surface of the needle cover to advance proximally within the needle cover when the needle cover is axially aligned with the needle such that a tip of the needle extends within the plug material (See Figs. 5A & 5b, Plug 120 slides downwards to advance proximally when the needle 112 is aligned with the cover); and
However, Harms does not explicitly disclose a hydrophobic filter positioned within the syringe barrel configured to evacuate air through a proximal end of the syringe barrel after the tip of the needle extends within the plug material. 
Lum teaches a medical syringe ([0002], medical device for use with containers capable of evacuating air trapped within the container while filling the container with liquid) comprising a [0127], hydrophobic filter 190) positioned within a syringe barrel (See Fig. 11, hydrophobic filter 190 is positioned within syringe barrel 110) configured to evacuate air through a proximal end of the syringe barrel ([0154], porous portion 190 of the stopper permits air present within the chamber 118 and/or tip 120 to permeate therethrough into the stopper cavity 166 of the stopper) when a force is applied to the syringe ([0155], The movement of the plunger rod 140 and stopper 160 in the proximal direction creates a vacuum within the chamber 118. The air drawn into the chamber 118 rises above the liquid toward the stopper 160 and permeates through the porous portion 190 into the stopper cavity 166 of the stopper). It would have been obvious to one having ordinary skill in the art to modify the needle with cover and plug as disclosed by Hollister to include the hydrophobic filter in the proximal end of the syringe barrel as taught by Lum to evacuate air from the syringe without having to attach an extra component (Lum [0005]). Including the filter in the syringe barrel increases ease of use by reducing the amount of separate device required by the user. It would have been obvious to one having ordinary skill in the art that applying the known technique of filtering air out the proximal end of a barrel as taught by Lum to the needle system with a plug stopper as taught by Hollister would yield the predictable result of being able to filter out air while the stopper is being depressed into the plug. 
Regarding Claim 9, modified Harms teaches the arterial syringe assembly of claim 8 as described above, and Lum further teaches a plunger ([00139], the stopper 160) residing within the syringe barrel (See Fig. 8, Plunger rod 140 with stopper 160 located within syringe barrel 110), wherein the plunger is movable along a central axis of the syringe barrel ([0155], application of a proximally directed force to the plunger rod 140 during a normal aspiration step causes the plunger rod 140 and stopper 160 to move together in the proximal direction. One of ordinary skill would recognize that syringe use in this manner would result in the plunger moving along the central axis), and wherein the hydrophobic filter is coupled with a distal end of the plunger ([0139], stopper 160 includes a porous portion 190 and the proximal end 169).
[0156], the liquid forms a column that approaches the porous portion 190 until the air is evacuated from the chamber 118 into the stopper cavity 166 and no air remains in the chamber 118) while impeding transmission of fluid past the hydrophobic filter ([0156], porous portion 190 prevents the liquid from permeating through the porous portion into the stopper cavity 166).
Regarding Claim 12, modified Harms teaches the arterial syringe assembly of claim 8, and Harms further discloses wherein the needle cover is further configured to rotate about the hinge to between 45 degrees and 90 degrees away from the needle (See Fig. 1, hinge 124 has rotated the plug 120 about 90 degrees away from the needle). One of ordinary skill in the art would recognize that selecting the angle of separation is a mere design choice that would be obvious to optimize that performance of the device by preventing the cap from interfering with the needle during sampling.
Regarding Claim 18, Harms discloses a method comprising:
providing an arterial syringe assembly comprising  a proximal end configured to couple with a distal end of a syringe barrel ([0028], threaded collar 114a connects needle hub 114b to syringe barrel 106),  a distal end coupled to a needle ([0028], integral coaxial cylindrical needle hub 114c extends distally from needle hub 114b for securing needle 112 to the needle hub 114b), a hinge coupled with a needle cover ([0036], needle hub 114c is connected to shield 104 using a coupling member 122, which has a living hinge 124), and  a needle plug ([0038], plug 120), which holds a plug material ([0039], plug 120 may be made of any suitable material, such as hard plastic, that is substantially impervious to penetration by sharp objects), coupled with the needle cover at a distal end of the needle cover ([0027], shield 104 includes a coupling member 122 for mounting a plug 120);
rotating the needle cover about the hinge to position the needle cover relative to the needle that is axially aligned with the needle such that the needle is received within the needle cover ([0045], shield 104 is transformable from the ready position to a secured position. As shown in 5B, needle 112 positioned within recessed space 208 may be "capped" by encapsulating at least a portion of needle 112 within hollow interior 302 (FIG. 3B) of plug 120);
sliding the needle plug axially relative to the needle, when the needle cover is axially aligned with the needle, to advance the needle plug proximally relative to the needle, such that a distal end of the needle extends within and is plugged by the plug material ([0046], apply a compressive force on button 222 of plug 120 to create axial movement of plug 120 relative to cap 118. At least a portion of tubular body 220 is urged or pressed through passageway 202a and into recessed space 208. As hollow, tubular body 220 enters into recessed space 208, needle 112, which occupies the recessed space in the ready position, is made to enter into hollow interior 302 defined by tubular body 220 to encapsulate or trap at least a portion of needle 112); and
However, Harms does not explicitly disclose evacuating, via a hydrophobic filter positioned within the syringe barrel, air through a proximal end of the syringe barrel after the distal end of the needle extends within the plug material.
Lum teaches a method including an air evacuation system comprising evacuating, via a hydrophobic filter positioned within the syringe barrel, air through a proximal end of the syringe barrel ([0154], porous portion 190 of the stopper permits air present within the chamber 118 and/or tip 120 to permeate therethrough into the stopper cavity 166 of the stopper) when a force is applied to the syringe ([0155], The movement of the plunger rod 140 and stopper 160 in the proximal direction creates a vacuum within the chamber 118. The air drawn into the chamber 118 rises above the liquid toward the stopper 160 and permeates through the porous portion 190 into the stopper cavity 166 of the stopper). Including the filter in the syringe barrel increases ease of use by reducing the amount of separate device required by the user. It would have been obvious to one having ordinary skill in the art that applying the known technique of filtering air out the proximal end of a barrel as taught by Lum to the needle system 
While Lum does not explicitly teach expelling the air after the needle extended within the plug, Lum teaches that the barrel can be controlled to selectively permit when air is release by the relationship between the rim 179 at the aperture 178 of the stopper and tapered neck portion 156 of the plunger rod ([0158]). It would be obvious to one of ordinary skill in the art to use this selective release of air through the hydrophobic filter as taught by Lum after the needle is safely contained within the plug disclosed by Harms to increase the safety of the user (Harms [0007]). 
Regarding Claim 19, modified Harms teaches the method of claim 18 as described above, a,d Harms further discloses wherein sliding the needle plug axially relative to the needle comprises sliding the needle plug proximally within the needle cover to advance the needle plug proximally within the needle cover (See Figs 5A and 5B, plug 120 moves proximally (in the direction of force 402) within the cap 118), when the needle cover is axially aligned with the needle (needle 112 is aligned with the plug 120 seen best in Fig. 5A), such that a tip of the needle extends within the plug material ([0045], needle 112 positioned within recessed space 208 may be "capped" by encapsulating at least a portion of needle 112 within hollow interior of plug 120).
Regarding Claim 20, modified Harms teaches the method of claim 18, and Harms further discloses wherein sliding the needle plug axially relative to the needle comprises sliding an outer surface ([0046], button 222 of plug 120) of the needle cover (Seen in Figs. 5A-5B, button 22 moves relative to cap 118) relative to an inner surface ([0046], cap 118), and
wherein the outer surface comprises (in Fig. 5A the “outermost” surface is the button 222 and plug 120 which together are being interpreted as the “outer surface”), at a distal end of the outer surface, the needle plug (The outer surface is being interpreted as the button on a proximal end and the plug 120 on the distal end).
11 is rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1) and Lum (US 20110224611 A1) as applied to claim 8 above, and further in view of Hollister (US 5232454 A).
Regarding Claim 11, modified Harms teaches the arterial syringe assembly of claim 8 as described above.
However, modified Harms does not explicitly teach  wherein said arterial syringe assembly is configure to be operated single-handedly by a caregiver to draw fluid from an artery of a patient and, after drawing the fluid, to seal the needle within the needle cover and the needle plug. While modified Harms does include all the claim limitations of claim 8 and no new structural limitations are added to claim 11 to lead the examiner to believe that modified Harms is unable to be operated with only one hand, another reference is included to show that a hinged cap assembly can be operated single-handedly.
Hollister teaches a syringe assembly with a needle plug that is attached to a housing by a hinge (described above in claim 1) that is configured to be operated single-handedly by a caregiver to draw fluid from an artery of a patient and, after drawing the fluid, to seal the needle within the needle cover and the needle plug (Col. 10 lines 36-41, As is apparent, the adapter of the present invention is meant for one-handed operation, insofar as the user only needs to first urge housing 14 against an immobile object to pivot about base 2 to envelop the needle and then urge tip 30 of housing 14 against possibly the same immobile object to sealingly secure the tip of the needle). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle assembly taught by the combination of Harms and Lum to be operated with one hand as taught by Hollister to allow the user to keep one hand free as is useful in emergency room situations (Hollister Col. 2 lines 47-57). One handed operation allows the user to be able to provide necessary care with the second hand and increases the ease of use of the device. 
13 is rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1) and Lum (US 20110224611 A1) as applied to claim 8 above, and further in view of Barron (US 20120065587 A1).
Regarding Claim 13, modified Harms teaches the arterial syringe assembly of claim 8. 
However, modified Harms does not teach wherein the plug material comprises clay. Harms suggests that the plug may be made of any suitable material, such as hard plastic, that is substantially impervious to penetration by sharp objects ([0039]). Barron teaches a safety needle set comprising a plug ([0039], plug 182) wherein the plug material is clay ([0040], appreciated that the absorption plug can include a variety of size, type, and material configurations including clays). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plug disclosed by Hollister to be a clay as taught by Barron to capture excess fluid and vapor (Barron [0040]). Preventing leakage of excess liquid or vapor is desirable in a medical device to prevent contamination of the sample or the surrounding area by forming an air tight seal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1) and Lum (US 20110224611 A1) as applied to claim 8 above, and further in view of Ebetsberger (US 20150313525 A1).
Regarding 14, modified Harms teaches the arterial syringe assembly of claim 8.
However modified Harms does not explicitly teach wherein a syringe barrel is transparent or translucent, allowing a caregiver to see, through the syringe barrel, one or more of a plunger, the hydrophobic filter, and fluid stored within the syringe barrel. Ebetsberger teaches a blood collection device with a rotatable needle shield wherein a syringe barrel ([0063], handling device) is transparent or translucent ([0063], the handling device 2 is preferably of a transparent or see-through design, making it possible to see into the interior), allowing a caregiver to see, through the syringe barrel, one or more of a plunger, the hydrophobic filter, and fluid stored within the syringe barrel (the interior includes the fluid when the device is filled). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe barrel as disclosed by Harms to be transparent as taught by Ebetsberger so that the interior can be seen (Ebetsberger [0063]). Seeing the interior is beneficial for the user to see blood is being drawn so they can determine if they successfully hit an artery. One of ordinary skill in the art would recognize that selecting the quantity of light transmission through the syringe is a mere design choice that would be obvious to optimize the syringe.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1) and Lum (US 20110224611 A1) as applied to claim 8 above, and further in view of Wendland (US 20180318521 A1).
Regarding Claim 15, modified Harms teaches the arterial syringe assembly of claim 8 as described above.
However, modified Harms does not teach the device wherein the needle cover comprises an outer sleeve and an inner sleeve, and the outer sleeve comprises the needle plug and is configured to slide axially over the inner sleeve. Wendland teaches an injection device with a cap ([0002], injection devices typically comprise a body and a cap) wherein a needle cover ([0063], cap 41) comprises an outer sleeve ([0063], outer cap 44) and an inner sleeve ([0064], inner sleeve), and the outer sleeve comprises a needle plug ([63], needle shield 42 is fixedly secured in the outer cap 44) and is configured to slide axially over the inner sleeve ([0074], exert a force on the outer cap 44 to urge the needle shield 42 axially away from the body 11 (in the direction of arrow ‘F’ in FIG. 5). See difference between Fig. 4 and Fig. 5, 44B shown in Fig. 5 has been moved axially along the inner sleeve). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the needle cap disclosed by Harms to include the inner and outer sleeve as taught by Wendland to reduce the force needed to remove the cap from the needle and make the device easier to use (Wendland [0058]).

See Fig. 4, needle shield 42 is located on distal end of outer cap 44).
 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harms (US 20110282296 A1), Lum (US 20110224611 A1), and Wendland (US 20180318521 A1) as applied to claim 15 above, and further in view of Schraga (US 20130172818 A1).
Regarding Claim 16, modified Harms teaches the arterial syringe assembly of claim 15 as described above. 
However, modified Harms does not explicitly teach the device wherein the outer sleeve and the inner sleeve are coupled through at least one locking tab of the outer sleeve and at least one locking tab of the inner sleeve. Schraga teaches a needle assembly with safety system (abstract) wherein an inner sleeve ([0120], body 10) and an outer sleeve ([0120], needle shield 30) are coupled ([0122], each member DLM contacts a respective projection GP which prevents further movement) through at least one locking tab of the outer sleeve ([0122], deflectable locking member DLM) and at least one locking tab of the inner sleeve ([0122], guiding projections GP). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the safety cap taught by Wendland to include the coupling mechanism taught by Schraga to prevent tampering with the safety mechanism by a user (Schraga [0122]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791